DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 1, 2021 has been entered.
Claims 1-3 and 9 are currently amended.
Claims 1-17 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a recombinant DNA molecule comprising a DNA sequence with at least 95% sequence identity to SEQ ID NO: 26, or a fragment comprising at least 200 contiguous nucleotides of SEQ ID NO: 26 that has gene-regulatory activity, wherein said DNA sequence is operably linked to a 
The specification discloses using sequences in constructs for plant transformation, and analysis of the expression of a heterologous gene.  It is apparent from the results presented in Table 2 that there was minimal gene expression when there was no promoter in the construct, and there was varied gene expression depending on the particular choice of promoter, and presence of an intron or not.  It is unclear whether SEQ ID NO: 26 operably linked to a heterologous gene, would on its own enhance gene expression, much less fragments of this sequence or a sequence having as little as 95% sequence identity. Yet, Kim et al (Plant Mol Biol 24:105-117, 1994) teach that as little as a 20 nucleotide sequence can be essential to promoter activity, and that point mutations can also significantly influence promoter strength (see the abstract, at least).  In addition, results are presented that show different levels of expression in different plant tissues and developmental stages (see Table 7), while the claims do not recite any limitations with regard to the circumstances that affect the gene-regulatory activity of any of the sequences encompassed by the claims.  
The claims are drawn to a multitude of possible sequences, and fragments thereof that have gene regulatory activity in a recombinant DNA molecule operably linked to a heterologous transcribable sequence.  Yet the specification only discloses particular SEQ ID NOs in combination with other specific sequences that have functional activity of regulating gene expression in plant cells or tissues.  And with regard to the elected sequence of SEQ ID NO: 26, this sequence was tested in a construct comprising a promoter and an intron, along with the 3’UTR of SEQ ID NO: 26, where the results in Table 10 show that expression of the heterologous sequence varied greatly between leaf and root tissue (pages 46-48), wherein gene expression in the root tissue was enhanced, while gene expression in the leaf tissue was 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person 
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed March 1, 2021 have been fully considered but they are not persuasive. Applicants argue that the claims have literal support in the specification by virtue of the sequence listing and assertions in the specification with regard to producing and analyzing fragments and variants, and assert that it would be understood that the claimed sequences exhibit modulation or fine-tuning of expression driven by a promoter providing a unique spatial and temporal expression pattern useful for the expression of genes.  Applicants assert that Table 10 and paragraph [0136] demonstrate that SEQ ID NO: 26 enhances GUS expression driven by the EXP-CaMV.35S promoter in the V4 root and attenuated expression in the V4 leaf when compared with the native 3’ UTR from the NLTP4 gene in Sorghum bicolor (SEQ ID NO: 19) driven by the same promoter.  Applicants further argue that it was known in the art that fragments and variants of a sequence can exhibit the activity of the base sequence, and point to the Written Description Training Materials as stating that disclosure of a sequence identifier puts one of skill in the art in possession of the entire genus of nucleic acid sequences having a given percent identity to that sequence, and pointing to the example of a polypeptide having a required activity and identification of two domains responsible for the recited activity, which would be sufficient to conclude that Applicants had possession of the entire genus.
The Examiner maintains that the rejection is proper given that the claims are drawn to a genus of possible sequences, including fragments that have gene-regulatory activity. Yet, the specification only 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662